EXHIBIT 10.29 ASSET PURCHASE AND REORGANIZATION AGREEEMENT between COGNIGEN NETWORKS, INC. and COMMISSION RIVER INC. TABLE OF CONTENTS 1. Assets to be Contributed to the Purchaser by the Company1 1.1. Sale of Assets 1 1.2 Excluded Assets 1 1.3 Liabilities of the Company to be Assumed by the Purchaser 3 1.4 Retained Liabilities 3 1.5 Purchase Price 3 1.6 Closing; Delivery 4 1.7 Tax-Free Reorganization 4 1.8 Defined Terms Used in this Agreement 4 2. Representations and Warranties of the Company6 2.1 Organization, Good Standing, Corporate Power and Qualification 6 2.2 Sufficiency of Assets; Title 7 2.3 Material Contracts 7 2.4 Capitalization 9 2.5 Subsidiaries 9 2.6 Authorization 9 2.7 Governmental Consents and Filings 10 2.8 Litigation 10 2.9 Intellectual Property 10 2.10 Compliance with Other Instruments 11 2.11 Agreements; Actions 11 2.12 Conflicts of Interest 12 2.13 Voting Rights 12 2.14 Absence of Liens 12 2.15 Financial Statements 13 2.16 Changes 13 2.17 Employee Matters 14 2.18 Tax Returns and Payments 15 2.19 Insurance 16 2.20 Confidential Information and Invention Assignment Agreements 16 2.21 Permits 16 2.22 Corporate Documents 16 2.23 Environmental and Safety Laws 16 2.24 Restricted Securities 17 2.25 Limited Market 17 2.26 Legends 17 2.27 Adequate Knowledge; No Reliance Upon Representations17 2.28 Agent Relations 18 3. Representations and Warranties of the Purchaser19 3.1 Organization, Good Standing, Corporate Power and Qualification 19 3.2 Authorization 19 3.3 SEC Filings 19 i 3.4 Governmental Consents and Filings 19 3.5 Litigation 20 3.6 Capitalization 20 3.7 Issuance of Shares 21 3.8 Changes 21 3.9 Compliance with Laws 21 3.10 Tax-Deferred Reorganization 21 3.11 Tax Returns and Payments 22 4. Conditions to the Purchaser’ Obligations at Closing22 4.1 Representations and Warranties 22 4.2 Performance 22 4.3 Compliance Certificate 22 4.4 Qualifications 22 4.5 RESERVED 22 4.6 Secretary’s Certificate 22 4.7 Employment Agreements 23 4.8 Proceedings and Documents 23 4.9 No Proceedings 23 5. Conditions of the Company’s Obligations at Closing23 5.1 Representations and Warranties 23 5.2 Performance 23 5.3 Qualifications 23 5.4 Purchase Price 23 5.5 Compliance Certificate 23 5.6 Secretary’s Certificate 23 5.7 Consents 24 5.8 Transaction Agreements 24 5.9 Proceedings and Documents 24 5.10 Stock Restriction Agreement 24 6. Remedies for Breach of Transaction Documents24 6.1 Survival of Representations and Warranties 24 6.2 Indemnification 24 6.3 Matters Involving Third Parties 25 6.4 Limitation on Claims 26 6.5 Sole Remedy 26 7. Termination26 7.1 Mutual Agreement 26 7.2 Due Diligence Termination 26 7.3 Purchaser Termination for Breach 27 7.4 Company Termination for Breach 27 7.5 Effect of Termination 27 ii 8. Miscellaneous 27 8.1 Transfer; Successors and Assigns 27 8.2 Governing Law 27 8.3 Counterparts 28 8.4 Titles and Subtitles 28 8.5 Notices 28 8.6 No Finder’s Fees 28 8.7 Attorney’s Fees 28 8.8 Amendments and Waivers 29 8.9 Severability 29 8.10 Delays or Omissions 29 8.11 Entire Agreement 29 iii ASSET PURCHASE AND REORGANIZATION AGREEMENT THIS ASSET PURCHASE AND REORGANIZATION AGREEMENT (this “Agreement”) is made as of the 30th day of November, 2007 by and among COGNIGEN NETWORKS, INC., a Colorado corporation (the “Purchaser”), and COMMISSION RIVER INC., a Utah corporation (the “Company”). WHEREAS, the Company operates an online affiliate marketing business that provides technology, tools, and products to affiliate marketers and creates and manages affiliate programs for select product vendors (the “Business”); and WHEREAS, the Company and the Purchaser desire to effectuate a “type C reorganization” under Section 368(a)(1) of the Code, by selling substantially all of the Company’s assets and property to Purchaser solely in exchange for 16,000,000 shares of voting common stock of the Purchaser (the “Shares”). NOW THEREFORE, for and in consideration of the mutual covenants and agreements herein contained, and intending to be legally bound, the parties hereto agree as follows: 1.Assets to be Contributed to the Purchaser by the Company. 1.1.Sale of Assets.On the terms and subject to the conditions set forth in this Agreement, at the Closing and in consideration of the contribution of the Shares to the Company, the Company shall contribute, assign, transfer and convey to the Purchaser, free and clear of all Liens, and the Purchaser shall accept and acquire from the Company, all of the right, title and interest of the Company in, to and under the assets, properties, rights and privileges of every kind and nature of the Company used in connection with the Business, as the same shall exist at the Closing, including the inventory, tangible personal property, personal property leases, real property leases, business contracts, accounts receivable, intellectual property, permits, vehicles, business record, rights under warranties, real property improvements, goodwill and insurance proceeds of the Company, but specifically excluding the Excluded Assets (such assets and properties being contributed, assigned, transferred and conveyed are referred to herein as the “Assets”). 1.2.Excluded Assets.Notwithstanding anything in this Agreement to the contrary, the Assets to be contributed and transferred to the Purchaser by the Company hereunder shall not include any of the following assets and properties of the Company (collectively, the “Excluded Assets”): (a)Except as otherwise subject to this Section 1.2, the rights of the Company pertaining to any property or asset used in or necessary to the Assets, which have accrued or will accrue to the Company, as the case may be, where the consent of another Person would be invalid or constitute a breach of any agreement or commitment to which the Company is a party or by which the Company may be bound, if the consent of such Person to such assignment or attempted assignment shall not have been obtained; provided, however, that in such event, such property or asset or the proceeds thereof shall be held and/or received by the Company, for the benefit of the Purchaser and the Purchaser may act as agent therefor in order to 1 obtain for the Purchaser the benefits that would flow from ownership of such property or asset; and provided further that for so long as any Material Contract for which a consent to assignment is legally required but such consent to assignment or the like has not been obtained, the Purchaser shall be obligated to promptly pay to the Company any payment, royalty, fee, or other form of compensation which would be payable to a third party under such Material Contract by the Company, as the case may be, but for the fact that the Purchaser has acquired the Assets as of the Closing (the “Third Party Payments”), and the Company agrees to defend, indemnify, release and hold harmless the Purchaser for any additional payment, royalty, fee or other form of compensation which would be payable to a third party under such Material Contract, except to the extent any such additional payment, royalty, fee or other form of compensation relates to any action or omission of the Purchaser occurring after the Closing that would not be permitted under the applicable Material Contract. (b)Books and Records.The Company’s historical financial statements and tax records, minutes of the meetings of the Company’s board of directors and Shareholders, the minute book of the Company, records of the Shareholders, and the share ledger; provided that the Purchaser and its attorneys, accountants and other representatives may, upon reasonable notice, inspect and copy all of the Company’s financial statements, records, minutes and ledgers not being turned over to the Purchaser which relate to the Business prior to the Closing. (c)Other Excluded Assets.Those assets and properties of the Company set forth on Schedule 1.2(c); and (d)Rights Under this Agreement.The Company’s rights under or pursuant to this Agreement or the other Transaction Agreements. 1.3.Liabilities of the Company to be Assumed by the Purchaser.Subject to the terms and conditions set forth in this Agreement, immediately prior to the contribution of the Shares from the Purchaser to the Company as provided in Section 1.6, the Purchaser shall assume and agree to pay, perform and discharge only the Liabilities of the Company arising in connection with the operation of the Business as the same shall exist at the Closing as set forth on Schedule 1.3 attached hereto (the “Assumed Liabilities”). 1.4.Retained Liabilities.Except for the Assumed Liabilities, the Purchaser shall not assume pursuant to this Agreement or the transactions contemplated hereby, and shall have no liability for, any Liabilities of the Company (including those related to the Business) of any kind, character or description whatsoever (collectively, the “Retained Liabilities”) or any other Liabilities relating to the Business of any kind, character or description whatsoever.Without limiting the foregoing, the Retained Liabilities shall be as set forth on Schedule 1.4 attached hereto. 1.5.Purchase Price.The purchase price of the Assets shall be the Shares, which are valued by the parties at $400,000 (the “Purchase Price”) and shall be deemed paid upon the issuance and delivery of all of the Shares by the Purchaser to the Company at the Closing as contemplated hereby.The Purchaser agrees that the Company may assign, transfer or convey all or any portion of the Shares to its Shareholders in complete liquidation of the 2 Company in proportion to the number of common shares of the Company owned by each Shareholder, all without the Purchaser’s written consent; provided that a Shareholder will receive such Shares subject to the restrictions described in Section 2.24 hereof. 1.6.Closing; Delivery. (a)Closing.Thepurchase and sale of the Assets shall take place at the offices of Parr Waddoups Brown Gee & Loveless, 185 South State Street, Suite 1300, Salt Lake City, Utah, on or before November 30, 2007, or at such other time and place as the Company and Purchaser mutually agree upon, orally or in writing (which time and place are designated as the “Closing”). (b)Company Deliverables.At Closing, the Company shall deliver, or cause to be delivered, to the Purchaser: (i) a Bill of Sale and Assignment Agreement, substantially in the form attached hereto as Exhibit A; (ii) an Assignment and Assumption Agreement, substantially in the form attached hereto as Exhibit B (the “Assignment Agreement”); (iii) an Intellectual Property Assignment Agreement, substantially in the form attached hereto as Exhibit C (the “IP Assignment Agreement”); (iv) Employment Agreements with Edwards and Oborn substantially in the form attached hereto as Exhibit D (the “Employment Agreement”); and (v) a Stock Restriction Agreement substantially in the form attached hereto as Exhibit E (the “Stock Restriction Agreement”). (c)Purchaser Deliverables.At Closing, the Purchaser shall deliver to the Company (i) one or more stock certificates representing the Shares as payment in full of the Purchase Price, (ii) the Employment Agreements, and (iii) the Stock Restriction Agreement. 1.7.Tax-Free Reorganization.The transactions contemplated by this Agreement are intended to be a “reorganization” within the meaning of Section 368(a)(1)(C) of the Code, all of the Shares are intended to constitute consideration issued in connection with the reorganization, and this Agreement is intended to constitute a “plan of reorganization” within the meaning of the regulations promulgated under Section 368 of the Code.The parties hereto agree to prepare and file tax returns that are consistent with the intention of having the transactions contemplated by this Agreement constitute a reorganization within the meaning of Section 368 of the Code. 1.8.Defined Terms Used in this Agreement.In addition to the terms defined above, the following terms used in this Agreement shall be construed to have the meanings set forth or referenced below. “Affiliate” any Person which, directly or indirectly, controls, is controlled by, or is under common control with such Person, including, without limitation, any partner, officer, director, shareholder or member of such Person. 3 “Agent” means any consultant, advisor, marketing representative, independent agent or other Person who is not an employee of the Company but is engaged by or on behalf of the Company for the purpose of marketing, distributing, promoting or selling the Company’s products and services, whether or not pursuant to a written agreement. “Code” means the Internal Revenue Code of 1986, as amended. “Contracts” means all written or oral contracts, agreements, leases, license agreements, sublicenses, assignments, purchase agreements, indentures, mortgages, deeds of trust, instruments of Indebtedness, security agreements, guaranties, purchase orders, sales orders, offers to sell, options, rights of first refusal, distribution agreements, rights to discounts, maintenance agreements and rights under any of the foregoing. “Edwards” means Adam Edwards, an individual. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Governmental Authority” means any court, tribunal, arbitrator, authority, agency, commission, official or other instrumentality of the United States or any domestic state, county, city or other political subdivision. “Key Employee” means any of Edwards or Oborn. “Knowledge” or “knowledge” means, with respect to any individual, the actual knowledge of such individual, after reasonable investigation, of a particular fact or other matter. “Laws” means all laws, statutes, rules, regulations, ordinances and other pronouncements having the effect of law of any Governmental Authority. “Liabilities”means all indebtedness, obligations (contractual, legal or otherwise) and other liabilities of a Person, whether absolute, accrued, unaccrued, contingent, fixed or otherwise, whether known or unknown, and whether due or to become due. “Liens”means any mortgage, deed of trust, pledge, assessment, security interest, lease, lien, adverse claim, levy, charge, community or other marital property interest, governmental charge or other encumbrance of any kind, or any conditional sale contract, title retention contract, option to lease or purchase, right of first refusal or other contract to give any of the foregoing “Material Adverse Effect” means, with respect to any Person, any event, change or effect that is materially adverse to the financial condition, properties, assets, liabilities, business, operations, results of operations or prospects of such entity and its subsidiaries, taken as a whole. “Oborn” means Patrick Oborn, an individual. “Ordinary Course of Business” means the ordinary course of business consistent with past custom and practice (including with respect to quantity and frequency). 4 “Permitted Liens” means statutory Liens for the payment of current taxes that are not yet delinquent and encumbrances and Liens that arise in the Ordinary Course of Business and do not materially impair theCompany’s ownership or use of such property or assets. “Person” means any natural person, corporation, general partnership, limited partnership, proprietorship, limited liability company, joint venture, other business organization, trust, union, association or Governmental Authority. “SEC” means the United States Securities and Exchange Commission. “SEC Filings” means each statement, report, registration statement, definitive proxy statement and other filings required to be filed with the SEC by Purchaser between June 30, 2006 and the date hereof, including without limitation Purchaser’s Annual Report on Form 10-KSB for the Fiscal Year Ended June 30, 2007, as filed with the SEC on October 15, 2007 and amended on Forms 10-KSB/A filed on October 18, 2007 and October 29, 2007; Purchaser’s Quarterly Report on Form 10-QSB for the Quarterly Period Ended September 30, 2007, as filed with the SEC on November 19, 2007 and Form 12b-25 related thereto, as filed with the SEC on November 14, 2007; Purchaser’s Definitive Proxy Statement on Form DEF 14A, as filed with the SEC on November 19, 2007, and Purchaser’s Current Reports on Form 8-K, as filed with the SEC on October 23, 2007, November 1, 2007, and November 8, 2007. “Securities Act” means the Securities Act of 1933, as amended. “Shareholder” means Edwards, Oborn and Aaron J. Lieberman, who are all of the shareholders of the Company. “Transaction Agreements” means this Agreement, the Assignment Agreement, the IP Assignment Agreement and the Stock Restriction Agreement, and each of the documents, agreements, instruments and transactions contemplated thereby. 2.Representations and Warranties of the Company.The Company hereby represents and warrants to Purchaser that, except as set forth on the Disclosure Schedule delivered by the Company to Purchaser at the Closing, the following representations are true and complete as of the date of Closing.The Disclosure Schedule will be arranged in paragraphs corresponding to the lettered and numbered paragraphs contained in this Section 2. For purposes of these representations and warranties, the phrase “to the Company’s knowledge” shall mean the Knowledge of Edwards or Oborn. 2.1.Organization, Good Standing, Corporate Power and Qualification.The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Utah and has all requisite corporate power and authority to carry on its business as presently conducted and as proposed to be conducted.The Company is duly qualified to transact business and is in good standing in each jurisdiction in which the failure to so qualify would have a Material Adverse Effect on the Company. 5 2.2.Sufficiency of Assets; Title. (a) Except for the Excluded Assets, the Assets constitute all of the assets, properties, rights and interests, tangible and intangible, of any nature whatsoever, necessary to conduct the Business as conducted immediately prior to the Closing by the Company. As of the date hereof, the Company has the right to use all of the Assets in the manner that such Assets are presently used in the Business. Assuming no limitations exist to which the Purchaser is subject and for which the Company has no knowledge and except as set forth on Schedule 2.2, upon the consummation of the transactions contemplated by this Agreement, the Purchaser will have the right to use all of the Assets in the manner that such Assets are presently used in the Business by the Company. (b) As of the date hereof,except as set forth on Schedule 2.2, the Company owns good and valid title to all of the Assets, free and clear of all Liens (other than Permitted Liens).Assuming no limitations exist to which the Purchaser is subject and for which the Company has no knowledge, upon the consummation of the transaction contemplated by this Agreement or except as set forth on Schedule 2.2, the Purchaser will own good and valid title to all of the Assets, free and clear of all Liens.With respect to the Assets it leases, the Company is in compliance with such leases and holds a valid leasehold interest free of any Liens, claims or encumbrances other than Liens, claims or encumbrances of the lessors of such property or assets. 2.3.Material Contracts. (a) Description of Material Contracts.Schedule2.3(a) contains a true and complete list of the following Contracts (collectively, the “Material Contracts”), other than Excluded Contracts, to which the Company is a party as of the date hereof or by which any of the Assets is bound: (i) all Contracts (including Contracts with customers, suppliers, distributors, dealers, manufacturer’s representatives, or sales agencies) that involve the sale or lease of goods or materials or the performance of services (in each case, to or by the Company) of an amount of more than $5,000 annually; (ii) all Contracts that were not entered into in the Ordinary Course of Business of the Company; (iii) all Contracts of the Company with officers, directors, shareholders or Affiliates of the Company; (iv) all Contracts providing for a commitment of employment or personal services to the Company, and all Contracts with any labor union or other employee representative of a group of employees relating to wages, hours or other conditions of employment; (v) all Contracts with any Person containing any provision or covenant prohibiting or limiting the ability of the Company to engage in any business 6 activity or compete with any Person, or prohibiting or limiting the ability of any Person to compete with the Company; (vi) all partnership, joint venture, shareholders’ or other similar Contracts, including those involving a sharing of profits, losses, costs or liabilities by the Company with any other Person; (vii) all Contracts relating to the ownership, the right to use, or the disposition or acquisition of any of the Assets other than dispositions or acquisitions of inventory in the Ordinary Course of Business of the Company; (viii)all Contracts relating to an interest in the real property or tangible personal property, including but not limited to lease hold interests; (ix) all Contracts under which the Company has created, incurred, assumed or guaranteed (or may create, incur, assume or guarantee) indebtedness or under which the Company has granted (or may grant) a Lien on any of the Assets; (x)all Contracts providing for payments to or by the Company based on sales, purchases or profits, other than direct payments for goods in an aggregate amount not in excess of $5,000 annually; (xi) all Contracts under which the Company is a prime contractor or a subcontractor under or with respect to any Contract with the United States government or any state government or any body, subdivision, department, bureau, agency, commission, board, instrumentality or authority thereof; (xii) all Contracts (other than those identified above) that (A) are material to the Business or (B) cannot be terminated by the Company on sixty (60) days’ notice or less without resulting in any cost or penalty to the Company in excess of $5,000; and (xiii) each amendment, supplement and modification in respect of any of the foregoing. (b) Status of Material Contracts.As of the date hereof, except as disclosed in Schedule2.3(b), the Company is not in violation or breach of or default under any Material Contract.As of the date hereof, except as disclosed in Schedule2.3(b), to the Company’s knowledge, no other party to any Material Contract is in violation or breach of or default under such Material Contract, except where such violation, breach or default would not have a Material Adverse Effect on the Company.As of the date hereof, to the Company’s knowledge, no facts or circumstances exist that with notice or lapse of time or both would constitute any violation or breach of, or constitute any event of default or permit termination, modification or acceleration under, any such Material Contract.As of the date hereof, each Material Contract is in full force and effect and constitutes a legal, valid and binding agreement of the Company, enforceable against the Company in accordance with its terms, and, to the Company’s knowledge, enforceable by the Company against the other party or parties to such Material Contract in accordance with its terms, subject, as to enforcement against or by the Company, to (i) 7 bankruptcy, insolvency, reorganization and other Laws of general applicability now or hereafter in effect relating to rights of creditors and (ii) rules of equity governing specific performance, injunctive relief or other equitable remedies.Schedule2.3(b) lists all authorizations, consents and other approvals required under any Material Contract to effect Purchaser’s assumption of any Material Contract (the “Consents”).Except for the Consents and other approvals, consents and authorizations disclosed on Schedule2.3(b), the Company is not required to make any filing with or obtain any permit, authorization, consents or other approvals of any Person, including, but not limited to, any lender, customer, vendor, service provider, or lessor under any Material Contract in order to effect the transaction contemplated hereby. 2.4.Capitalization.The authorized capital of the Company consists, immediately prior to Closing, solely of: (a)2,000 common shares (the “Common Stock”), 220 shares of which are issued and outstanding immediately prior to Closing.All of the outstanding shares of Common Stock have been duly authorized, are fully paid and nonassessable and were issued in compliance with all applicable federal and state securities laws.The Company holds no treasury stock and no shares of its capital stock in its treasury. (b)Schedule 2.4(b) sets forth the true and accurate capitalization of the Company immediately prior to Closing including the number of shares of the issued and outstanding shares of capital stock.There are no outstanding options, warrants, rights (including conversion or preemptive rights and rights of first refusal or similar rights) or agreements, orally or in writing, to purchase or acquire from the Company any shares of capital stock, or any securities convertible into or exchangeable for shares of capital stock. (c)None of the outstanding shares of Common Stock are, or will, following the consummations of the transactions contemplated hereby, be, subject to (i) any right of first refusal in favor of the Company upon any proposed transfer, (ii) any pre-emptive right, or (iii) to the Company’s knowledge, any other right or limitation affecting the transfer of such shares.None of the Company’s stock purchase agreements contains a provision for acceleration of vesting (or lapse of a repurchase right) upon the occurrence of any event or combination of events. 2.5.No Subsidiaries.The Company does not have any subsidiaries, and does not own, beneficially or otherwise, any shares or other securities of, or any direct or indirect interest of any nature in, any other Person. 2.6.Authorization.All corporate action required to be taken by the Company’s Board of Directors and shareholders in order to authorize the Company to enter into the Transaction Agreements, and to sell the Assets at the Closing, and to consummate the transactions contemplated by this Agreement and the other Transaction Agreements, has been taken or will be taken prior to the Closing.All action on the part of the officers of the Company necessary for the execution and delivery of the Transaction Agreements, the performance of all obligations of the Company under the Transaction Agreements to be performed as of the Closing, and the delivery of the Assets has been taken or will be taken prior to the Closing.The Transaction Agreements, when executed and delivered by the Company, constitute valid and 8 legally binding obligations of the Company, enforceable against the Company in accordance with their respective terms except (i)as limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of general application relating to or affecting the enforcement of creditors’ rights generally, (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies, or (iii)to the extent the indemnification provisions contained in this Agreement may be limited by applicable federal or state securities laws. 2.7.Governmental Consents and Filings.No consent, approval, order or authorization of, or registration, qualification, designation, declaration or filing with, any federal, state or local governmental authority is required on the part of the Company in connection with the consummation of the transactions contemplated by this Agreement. 2.8.Litigation.There is no claim, action, suit, proceeding, arbitration, complaint, charge or investigation pending or to the Company’s knowledge, currently threatened (i) against the Company or any officer, director or Key Employee of the Company; (ii) that questions the validity of the Transaction Agreements or the right of the Company to enter into them, or to consummate the transactions contemplated by the Transaction Agreements; or (iii) to the Company’s knowledge that would reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect on the Company.Neither the Company nor, to the Company’s knowledge, any of its officers or directors, is a party or is named as subject to the provisions of any order, writ, injunction, judgment or decree of any court or government agency or instrumentality.There is no action, suit, proceeding or investigation by the Company pending or which the Company intends to initiate.The foregoing includes, without limitation, actions, suits, proceedings or investigations pending or threatened in writing (or any basis therefor known to the Company) involving the prior employment of any of the Company’s employees, their services provided in connection with the Company’s business, or any information or techniques allegedly proprietary to any of their former employers, or their obligations under any agreements with prior employers. 2.9.Intellectual Property.Except as set forth in Schedule 2.9, the Company owns or possesses all legal rights to use (i) all trademarks, service marks, tradenames, domain names, copyrights, trade secrets, licenses, information and proprietary rights and processes and (ii) to the Company’s knowledge, all patents and patent rights, (such rights are collectively referred to herein as the “Company Intellectual Property”) as are necessary to the conduct of the Business as now conducted and as presently proposed to be conducted, without any known conflict with, or infringement of, the rights of others. To the Company’s knowledge, no product or service marketed or sold (or proposed to be marketed or sold) by the Company violates or will violate any license or infringes any intellectual property rights of any other party.Other than with respect to commercially available software products under standard end-user object code license agreements, there are no outstanding options, licenses, agreements, claims, encumbrances or shared ownership interests of any kind relating to the foregoing, nor is the Company bound by or a party to any options, licenses or agreements of any kind with respect to the patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses, information, proprietary rights and processes of any other person or entity.The Company has not received any communications alleging that the Company has violated or, by conducting its business, would violate any of the patents, trademarks, service marks, tradenames, copyrights, trade 9 secrets or other proprietary rights or processes of any other person or entity.The Company has obtained and possesses valid licenses to use all of the software programs present on the computers and other software-enabled electronic devices that it owns or leases or that it has otherwise provided to its employees for their use in connection with the Company’s business.It will not be necessary for the Company to use any inventions of any of its employees (or persons it currently intends to hire).Each Key Employee has assigned to the Company all intellectual property rights he owns that are related to the Business as now conducted.Schedule 2.9 lists all software, patents, patent applications, registered trademarks, trademark applications, registered service marks, service mark applications, registered copyrights and domain names of the Company.The Company has not embedded any open source, copyleft or community source code in any of its products generally available or in development, including but not limited to any libraries or code licensed under any General Public License, Lesser General Public License or similar license arrangement. 2.10.Compliance with Other Instruments.The Company is not in violation or default (i) of any provisions of its Articles of Incorporation or By-laws, (ii) of any instrument, judgment, order, writ or decree, (iii) under any note, indenture or mortgage, or (iv) under any lease, agreement, Contract or purchase order to which it is a party or by which it is bound that is required to be listed on the Disclosure Schedule, or to its knowledge, of any provision of federal or state statute, rule or regulation applicable to the Company, the violation of which would have a Material Adverse Effect on the Company.The execution, delivery and performance of the Transaction Agreements and the consummation of the transactions contemplated by the Transaction Agreements will not result in any such violation or be in conflict with or constitute, with or without the passage of time and giving of notice, either (i) a default under any such provision, instrument, judgment, order, writ, decree, contract or agreement or (ii) an event which results in the creation of any lien, charge or encumbrance upon any assets of the Company or the suspension, revocation, forfeiture, or nonrenewal of any material permit or license applicable to the Company. 2.11.Agreements; Actions. (a)Except for the Transaction Agreements or as set forth on Schedule 2.11, there are no agreements, understandings, instruments, Contracts or proposed transactions to which the Company is a party or by which it is bound that involve (i)obligations (contingent or otherwise) of, or payments to, the Company in excess of $5,000, (ii)the license of any patent, copyright, trade secret or other proprietary right to or from the Company, (iii)the grant of rights to manufacture, produce, assemble, license, market, or sell its products to any other person or affect the Company’s exclusive right to develop, manufacture, assemble, distribute, market or sell its products, or (iv) indemnification by the Company with respect to infringements of proprietary rights. (b)The Company has not (i)declared or paid any dividends, or authorized or made any distribution upon or with respect to any class or series of its capital stock, (ii)except as disclosed on Schedule 2.11, incurred any indebtedness for money borrowed or incurred any other liabilities individually in excess of $5,000 or in excess of $25,000 in the aggregate, (iii)made any loans or advances to any person, other than ordinary advances for travel expenses, or (iv)sold, exchanged or otherwise disposed of any of its assets or rights, other 10 than the sale of its inventory in the ordinary course of business. For the purposes of subsections (b) and (c) of this Section 2.11, all indebtedness, liabilities, agreements, understandings, instruments, contracts and proposed transactions involving the same person or entity (including persons or entities the Company has reason to believe are affiliated with each other) shall be aggregated for the purpose of meeting the individual minimum dollar amounts of such subsection. (c)The Company is not a guarantor or indemnitor of any indebtedness of any other person, firm or corporation. 2.12.Conflicts of Interest. (a)Except as set forth on Schedule 2.12(a) and other than standard employee benefits generally made available to all employees, there are no agreements, understandings or proposed transactions between the Company and any of its officers, directors, or Key Employees, or any Affiliate thereof. (b)Except as set forth in Schedule 2.12(b), the Company is not indebted, directly or indirectly, to any of its directors, officers or employees or to their respective spouses or members of their immediate family or to any Affiliate of any of the foregoing, other than in connection with expenses or advances of expenses incurred in the Ordinary Course of Business or employee relocation expenses.Except as set forth in Schedule 2.12(b), none of the Company’s directors, officers or employees, or any members of their immediate families, or any Affiliate of the foregoing (i) are, directly or indirectly, indebted to the Company or, (ii) to the Company’s knowledge, have any direct or indirect ownership interest in any firm or corporation with which the Company is affiliated or with which the Company has a business relationship, or any firm or corporation which competes with the Company except that directors, officers or employees or shareholders of the Company may own stock in (but not exceeding two percent of the outstanding capital stock of) publicly traded companies that may compete with the Company.Except as set forth in Schedule 2.12(b), to the Company’s knowledge: (x) none of the Company’s directors, officers or employees or any members of their immediate families or any Affiliate of any of the foregoing are, directly or indirectly, interested in any material contract with the Company; and (y) none of the directors or officers, or any members of their immediate families, has any material commercial, industrial, banking, consulting, legal, accounting, charitable or familial relationship with any of the Company’s major business relationship partners, service providers, joint venture partners, licensees and competitors. 2.13.Voting Rights.To the Company’s knowledge, no shareholder of the Company has entered into any agreements with respect to the voting of capital shares of the Company. 2.14.Absence of Liens.Except as set forth on Schedule 2.14, the Assets are free and clear of all Liens, except for Permitted Liens.With respect to the Assets it leases, the Company is in compliance with such leases and holds a valid leasehold interest free of any Liens, claims or encumbrances other than those of the lessors of such property or assets. 11 2.15.Financial Statements. The Company has delivered to Purchaser its un-audited financial statements (including balance sheets and income statements) as of October 31, 2007 and for the ten-month period then ended (collectively, the “Financial Statements”).Except as set forth in the Financial Statements, the Company has no material Liabilities or obligations, contingent or otherwise, other than (i) Liabilities incurred in the Ordinary Course of Business subsequent to October 31, 2007 and (ii)obligations under contracts and commitments incurred in the Ordinary Course of Business, which, in both cases, individually and in the aggregate would not have a Material Adverse Effect on the Company. 2.16.Changes.Except as set forth on Schedule 2.16, since December 31, 2006 there has not been: (a)any change in the Assets, Liabilities, financial condition or operating results of the Company from that reflected in the Financial Statements, except changes in the Ordinary Course of Business that have not caused, and are not reasonably likely to result in, a Material Adverse Effect on the Company; (b)any damage, destruction or loss, whether or not covered by insurance, that would have a Material Adverse Effect on the Company; (c)any waiver or compromise by the Company of a valuable right or of a material debt owed to it involving more than $5,000; (d)any satisfaction or discharge of any Lien, claim, or encumbrance or payment of any obligation by the Company with respect to any Person, except in the Ordinary Course of Business of the Company and the satisfaction or discharge of which would not have a Material Adverse Effect on the Company; (e)any change to a material contract or agreement by which the Company or any of its assets is bound or subject, except for a change that would not have a Material Adverse Effect on the Company; (f)any material change in any compensation arrangement or agreement with any employee, officer, director or shareholder; (g)any resignation or termination of employment of any officer or Key Employee of the Company; (h)any mortgage, pledge, transfer of a security interest in, or Lien, created by the Company, with respect to any of the Assets, except for Permitted Liens; (i)any loans or guarantees made by the Company to or for the benefit of its employees, officers or directors, or any members of their immediate families, other than travel advances and other advances made in the Ordinary Course of Business of the Company; (j)any declaration, setting aside or payment or other distribution in respect of any of the Company’s shares of capital stock, or any direct or indirect redemption, purchase, or other acquisition of any of such stock by the Company; 12 (k)any sale, assignment or transfer of any Company Intellectual Property that could reasonably be expected to result in a Material Adverse Effect on the Company; (l)receipt of notice that there has been a loss of, or material order cancellation by, any major customer of the Company; (m)to the Company’s knowledge, any other event or condition of any character, other than events affecting the economy or the Company’s industry generally, that could reasonably be expected to result in a Material Adverse Effect on the Company; or (n)any arrangement or commitment by the Company to do any of the things described in this Section2.16. 2.17.Employee Matters. (a)As of the date hereof, the Company employs two (2) full-time employees.Schedule 2.17 sets forth a description of all compensation, including salary, bonus, and deferred compensation paid or payable for each officer or employee of the Company who is anticipated to receive compensation in excess of $25,000 for the fiscal year ending December 31, 2007, or is anticipated to receive compensation in excess of $25,000 for the fiscal year ending December 31, 2008. (b)To the Company’s knowledge, none of its employees is obligated under any Contract (including licenses, covenants or commitments of any nature) or other agreement, or subject to any judgment, decree or order of any court or administrative agency, that would materially interfere with such employee’s ability to promote the interest of the Company or that would conflict with the Business, except as set forth in the Employment Agreements or on Schedule 2.17.Except as set forth on Schedule 2.17, neither the execution or delivery of the Transaction Agreements, nor the carrying on of the Business by the employees of the Company, nor the conduct of the Business as now conducted will, to the Company’s knowledge, conflict with or result in a breach of the terms, conditions, or provisions of, or constitute a default under, any contract, covenant or instrument under which any such employee is now obligated. (c)Except as set forth on Schedule 2.17, the Company is not delinquent in payments to any of its employees, consultants or independent contractors for any wages, salaries, commissions, bonuses, or other direct compensation for any service performed for it to the date hereof or amounts required to be reimbursed to such employees, consultants, or independent contractors. To the Company’s knowledge, the Company has complied with all applicable state and federal equal employment opportunity Laws and with other Laws related to employment, including those related to wages, hours, worker classification, collective bargaining, and the payment and withholding of taxes and other sums as required by law except where noncompliance with any applicable law would not result in a Material Adverse Effect.The Company has withheld and paid to the appropriate governmental entity or is holding for payment not yet due to such Governmental Authority all amounts required to be withheld from 13 employees of the Company and, to the Company’s knowledge, is not liable for any arrears of wages, taxes, penalties, or other sums for failure to comply with any of the foregoing. (d)To the Company’s knowledge, no Key Employee intends to terminate employment with the Company, nor does the Company have a present intention to terminate the employment of any of the foregoing; provided, however, that the Company has informed Purchaser of its intention to liquidate and dissolve the Company subsequent to the Closing Date, and the Company makes no representation or warranty regarding the effect of such liquidation and dissolution on the continued employment of any Key Employee of the Company.The employment of each employee of the Company is terminable at the will of the Company.Except as set forth in Schedule 2.17 or as required by law, upon termination of the employment of any such employees, no severance or other payments will become due.Except as set forth in
